DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
Claims 70, 122, 124, and 125 have been amended. No claims have been newly added or newly canceled.
 
Claims 70-74, 78, 79, 82, 83, 98 and 121-127 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Objections
Claims 70, 122, 124 and 125 are objected to because of the following informalities: 
The amended claims recite the phrase “improved albumin secretion by said hepatocytes in said microfluidic device compared to hepatocytes cultured on a static culture plate” . It appears from Applicant’s Specification that Applicant intends that higher albumin secretion is interpreted as “improved” (page 15 para 76). It would be more accurate to state that the albumin secretion is higher rather than improved.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 are rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017), and Schuppan et al. (Gastroenterology, 1998-previously cited).
Regarding claim 70, 122, 125-127, Blackman teach in vitro liver models in a culture device where hepatocytes are seeded on a first surface of a membrane and a nonparenchymal hepatic cell (sinusoidal endothelial cell) (hLSEC) is seeded on the second surface of the membrane (page 14 para 98-99, pages 99-100, claims 30, 31, 36, 37). The cells are cultured under flow conditions in any suitable flow device (page 23, para 153). The cells are taught to be preferably human (page 29 para 185, page 51 para 304) and preferably cultured for at least 14 days (page 52 para 307) rendering these features obvious.
Blackman teach wherein the combination of hepatocytes and liver sinusoidal endothelial cells were maintained with hepatocytes on a first surface coated with at least one ECM component and LSECs plated on the second surface (page 14 para 98). Blackman teach that higher levels of liver specific protein albumin are achieved when hepatocytes are cultured in devices under controlled hemodynamics rather than in static conditions (page 91 para 443). The effect of the human liver sinusoidal endothelial cells on the co-cultured hepatocytes with respect to albumin secretion would inherently be present.
Blackman specifically teach that albumin secretions were measured and found to be significantly higher (improved) when cultured under controlled hemodynamics (flow conditions) compared to static conditions (page 6 para 38, page 77 para 400, Figures 18A-B).
Blackman et al do not specifically teach using a microfluidic device as the flow device for the liver model, but suggest that any suitable flow device which is capable of inducing flow of the culture media, wherein the flow mimics flow to which the cell types being cultured are exposed to in vivo can be used in their method (page 23 para 153).
Ingber ‘445 teach microfluidic devices (flow devices) known as organ chips that are configured to mimic at least one physiological function and/or response of organs of interest, specifically human organs and specifically liver chips to mimic metabolic livers (page 1 para 6). Human liver chips are described with hepatocytes seeded on one side of an ECM-coated membrane and human endothelial cells on the other side and protecting the hepatocytes from fluid shear stress from the flowing media in the microfluidic device (page 13 para 133).
One of ordinary skill in the art would have been motivated to use the flow device of Ingber ‘445, the microfluidic organ chip, in the method of Blackman because Ingber ‘445 teach that their microfluidic device are designed to mimic the physiological functions and responses of organs of interest, specifically the human liver and Blackman teach the use of any suitable flow device which is capable of inducing flow of the culture media, wherein the flow mimics flow to which the cell types being cultured are exposed to in vivo (page 23 para 153). One of ordinary skill in the art would have been motivated to measure albumin secretions from the hepatocytes because Blackman indicate that this indicates higher function of the hepatocytes and is a desirable effect of exposing hepatocyte culture to hemodynamic (flow) conditions. One of ordinary skill in the art would have had a reasonable expectation of success because both Blackman and Ingber ‘445 are co-culturing human hepatocytes on one side of an ECM-coated membrane and human endothelial cells on the other side of the membrane and because Blackman demonstrates that flow devices cause hepatocytes to secrete higher albumin amounts compared to static cultures.
Blackman teach wherein prior to step b) the first surface of the membrane is treated with at least one ECM protein, such as collagen, fibronectin and combinations thereof (page 14 para 98-99, page 31, para 194, 196, page 51 para 303). Type I collagen is used in one example (page 70 para 379).
Blackman are silent with regard to use of collagen Type IV.
Ingber ‘445 teach wherein their membrane can be coated with extracellular matrix molecules (ECM) to facilitate cell adhesion and include fibronectin, collagen, Matrigel and any combination thereof (page 6 para 57). Type IV collagen and Matrigel are also suggested as suitable for coating the membrane for hepatocytes (page 13 para 133). Applicant has indicated that Matrigel includes collagen type IV (page 18-19 para 94).
Schuppan teach that ECM proteins include collagens Type I and IV and fibronectin (abstract, page 150, column 1) and that these proteins bind to hepatocyte growth factor (HGF). HGF is a potent mitogen for hepatocytes that plays an important biological role in survival of the subject (page 150).
One of ordinary skill in the art would have used an ECM mixture of fibronectin, collagen I and collagen IV as a coating for the membrane in the flow device of Ingber ‘445 in the method of Blackman because both Blackman and Ingber’445 state that ECM mixtures including fibronectin and collagen can be used to coat the membrane surface to enhance the attachment of cells, specifically hepatocytes. One of ordinary skill in the art would have been motivated to use collagen I and collagen IV with fibronectin because Ingber ‘445 suggest that combinations of fibronectin, collagen and Matrigel (collagen IV) are a suitable combination and Blackman specifically indicate collagen I as a suitable type collagen for use as well. One of ordinary skill in the art would have been motivated to include collagen Type I and Type IV and fibronectin as the ECM coating because Schuppan suggest that these ECM proteins bind HGF and promote the survival, growth and regeneration of the hepatocytes as well as the subject. One of ordinary skill in the art would have had a reasonable expectation of success because both Blackman and Ingber ‘445 are co-culturing human hepatocytes on one side of an ECM-coated membrane and human endothelial cells on the other side of the membrane and wherein the ECM coating may include a mixture of fibronectin, collagen and Matrigel.
 
Regarding claim 71, Blackman teach the use of primary cells is suitable (page 27 para 175-176) as well as human hepatocytes that have been cryopreserved (page 71 para 381).
Regarding claims 72 and 73, Blackman teach further comprising step d) assessing the level of activity of one or more cellular enzymes(assessing activity of CYP enzymes, specifically CYP450)(page 75 para 394, page 79, para 403, page 89 para 434).
Regarding claims 78 and 79, Blackman teach wherein prior to step d) the seeded cells are exposed to an agent, wherein the agent is a drug candidate (pages 2-3 para 5-6, 8, 10, page 37 para 236, page 75 para 394, page 79, page 89 para 434, page 89-90 para 436-437).
Regarding claim 82, Blackman teach wherein after step b) the viable human hepatocytes are covered with at least one ECM protein (page 51 para 303).
Regarding claim 83, Blackman teach wherein various extracellular membrane components can be used to cover the hepatocytes (overlay) and that these extracellular matrix components can include a collagen gel (gel overlay)(page 51 para 303).
Regarding claim 98, Blackman teach wherein the flow conditions comprise perfusing the cells with media (page 12 para 88, page 37, para 237, page 37-38 para 239).
Regarding claim 121, Ingber ‘445 teach wherein their microfluidic device comprising a liver chip includes wherein the first surface is part of a top microchannel and a second surface is part of a bottom microchannel (page 13 para 133, Figure 2).
Regarding claim 122, Ingber’445 teach their microfluidic device provides flow conditions such that the cells remain viable for at least about 3 weeks (page 13 para 131, page 19 para 228). Perfusion of cells in the device can maintain cell viability for weeks (page 2 para 23) and this would motivate the person of ordinary skill in the art to maintain the flow rate of perfusion fluid in the microfluidic device for at least 2 weeks.  One of ordinary skill in the art would have had a reasonable expectation of success because both Blackman and Ingber ‘445 are co-culturing human hepatocytes on one side of an ECM-coated membrane and human endothelial cells on the other side of the membrane.
Therefore the combined teachings of Blackman et al, Ingber et al, and Schuppan et al render obvious Applicant’s invention as claimed.



Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017), and Schuppan et al. (Gastroenterology, 1998-previously cited) as applied to claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 above, and further in view of Campbell et al (US 2007/0166816-previously cited).
The combined teachings of Blackman et al, Ingber ‘445, and Schuppan et al render obvious the claimed invention as described above, but are silent with regard to wherein the cellular enzyme being assessed is a transaminase.
Campbell teach methods for using hepatocyte cultures for determining hepatotoxicity (liver toxicity) of drugs and environmental agents by measuring for the release of alanine transaminase which is an enzyme stored in high concentrations in hepatocytes and released upon cell death into the media(page 16 para 156).
One of ordinary skill in the art would have been motivated to assay for alanine transaminase in the culture media of Blackman et al because Campbell suggests that assaying hepatocytes for release of this cellular enzyme provides information regarding drug toxicity and Blackman is also using their co-culture liver model with hepatocytes for the testing of drug toxicity as well. One of ordinary skill in the art would have had a reasonable expectation of success because Blackman is already assessing the level of cellular enzymes to determine the heath and function of the hepatocytes (page 75 para 394, page 79, para 403, page 89 para 434).
Therefore the combined teaching of Blackman et al, Ingber et al, Schuppan et al and Campbell et al render obvious Applicant’s invention as claimed.


Claims 123 is rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017), and Schuppan et al. (Gastroenterology, 1998-previously cited) as applied to claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 above, and further in view of Ingber et al (US 2014/0038279-from IDS filed 01/24/2017).
The combined teachings of Blackman et al, Ingber ‘445, and Schuppan et al render obvious the claimed invention as described above, but are silent with regard to the specific flow rate used.
Regarding claim 123, Ingber ‘445 teach that based on the functional assessments that one of skill in the art can adjust the condition of the organ chip by modulating the flow rate of the fluid to modulate the functional outcome of the organ chip (page 8 para 73), but do not specifically indicate a starting point for optimizing the flow rate.
Ingber ‘279 teach a cell culture system which can be used to culture liver cells and endothelial cells (page 14 para 115) and indicate that fluid flows through the fluid channel at a flow rate less than 500 µL/hr (page 1 para 10).
One of ordinary skill in the art would have been motivated to use flow rates that were less than 500 µL/hr and greater than 50 µL/hr in the microfluidic device of Ingber ‘445 when used in the method of Blackman as described above because this range falls within the range indicated as suitable by Ingber ‘279. One of ordinary skill in the art would have had a reasonable expectation of success because Ingber ‘279 is also teaching the culture of liver and endothelial cells as well and Ingber ‘445 indicate that the flow rate can be modulated to adjust the functional outcome of the organ chip (page 8 para 73). Additional expectation of success would come from Blackman which teaches that any suitable flow device which is capable of inducing flow of the culture media, wherein the flow mimics flow to which the cell types being cultured are exposed to in vivo (page 23 para 153).
Therefore the combined teaching of Blackman et al, Ingber ‘445, Schuppan et al and Ingber ‘279 render obvious Applicant’s invention as claimed.


Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017), and Schuppan et al. (Gastroenterology, 1998-previously cited) as applied to claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 above, and further in view of Ingber et al (US 2011/0250585-from IDS filed 01/24/2017).
The combined teachings of Blackman et al, Ingber ‘445, and Schuppan et al  render obvious the claimed invention as described above, but do not specifically describe independently controlling the flow rate in a first and second microchannel.
Regarding claim 124, Ingber ‘445 teach that the dimensions of the channels in the organ chips can each independently vary depending on the channel function and flow conditions (page 6 para 51), but do not specifically describe independently controlling the flow rate in a first and second microchannel.
Ingber ‘585 teach an organ mimic device with microchannels (Title), wherein the organ mimic device can be utilized as a multi cell type cellular microarray, such as microfluidic devices, which may constitute a lab on a chip (page 4 para 55). In general the device includes a body having a central microchannel separated by one or more porous membranes, with the membrane configured to divide the central microchannel into two or more parallel microchannels with fluid flowing through each microchannel (page 6 para 66). Cells are seeded on each side of the microchannel and includes cell types such as endothelial cells (page 13 para 125) and hepatocytes (page 14 para 134). Characteristics of the fluid flow, such as flow rate and the like, passing through the central microchannel 250A are controllable independently of fluid flow characteristics through the central microchannel 250B and vice versa (page 8 para 81 and Fig 3A).
One of ordinary skill in the art would have been motivated to include central microchannels that are independently controlled for flow rate in the microfluidic device of Ingber ‘445 when used in the method of Blackman as described above because this is suggested as useful and beneficial by Ingber ‘585 and also would allow for the optimal flow rate for the cell type present in each microchannel. One of ordinary skill in the art would have had a reasonable expectation of success because the microfluidic devices of Ingber ‘445 and Ingber ‘585 are similar in structure in that they both provide microchannels separated by a porous membrane with cells seeded on each side of the membrane with fluid flowing through each microchannel with the co-culture of at least two cell types and suitable cell types including endothelial cells and hepatocytes. Additional expectation of success would come from Blackman which teaches that any suitable flow device which is capable of inducing flow of the culture media, wherein the flow mimics flow to which the cell types being cultured are exposed to in vivo (page 23 para 153).
Therefore the combined teaching of Blackman et al, Ingber ‘445, Schuppan et al and Ingber ‘585 render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70-74, 78, 79, 82, 83, 98 and 121-127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47 and 85 of copending Application No. 15/781,423 in view of Blackman et al (WO 2013/158939-previously cited), Ingber et al (US 2014/0342445-from IDS filed 01/24/2017), and Schuppan et al. (Gastroenterology, 1998-previously cited)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application ‘423 are also drawn to a microfluidic device and method of culturing hepatocytes and endothelial cells. Those features missing from the copending claims are taught and suggested by Blackman, Ingber ‘445, and Schuppan for use in a method of culturing hepatocyte and endothelial cells in a microfluidic device as described above.
Blackman specifically teach that albumin secretions were measured and found to be significantly higher (improved) when cultured under controlled hemodynamics (flow conditions) compared to static conditions (page 6 para 38, page 77 para 400, Figures 18A-B).
One of ordinary skill in the art would have been motivated to measure albumin secretions from the hepatocytes in the copending claims because Blackman indicate that this indicates higher function of the hepatocytes and is a desirable effect of exposing hepatocyte culture to hemodynamic (flow) conditions. One of ordinary skill in the art would have had a reasonable expectation of success because both Blackman and Ingber ‘445 are co-culturing human hepatocytes on one side of an ECM-coated membrane and human endothelial cells on the other side of the membrane and because Blackman demonstrates that flow devices cause hepatocytes to secrete higher albumin amounts compared to static cultures.
Therefore the combined teachings of the copending claims, Blackman, Ingber ‘445, and Schuppan et al render obvious Applicant’s invention as claimed.

This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that the references fail to teach the active step of measuring improved albumin secretion by said hepatocytes cultured in said microfluidic device compared to hepatocytes cultured in static culture on a culture plate.
This is not found persuasive. Blackman specifically teach that albumin secretions were measured and found to be significantly higher (improved) when cultured under controlled hemodynamics (flow conditions) compared to static conditions (page 6 para 38, page 77 para 400, Figures 18A-B). Ingber ‘445 provides the details for the microfluidic device to be used in the Blackman method as described above. 
Applicant argues that the assertion of alleged inherency regarding the effect of the endothelial cells on the secretion of albumin from the hepatocytes  cannot be relied upon because this improved effect was not known to the artisan until Applicant taught it in the instant patent application. Applicant asserts that in view of this lack of knowledge that the artisan would not have been motivated to carry out the active step of measuring improved albumin secretion by the cultured hepatocytes. Applicant asserts that arriving at this step is premised on impermissible hindsight wherein that which only the inventor taught is used against it teacher.
This is not found persuasive. First, the inherent effect of the endothelial cells on the hepatocytes is based on the premise "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." (Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) ). Blackmore provides for the combination of hepatocytes and endothelial cells cocultured under flow conditions and thus any effect that comes from this combination will be inherently present regardless of whether the reference describes it or not. Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art.  See Titanium Metals, 778 F.2d at 780. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  See id. at 782. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. at 782 ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties."); Verdegaal Bros., 814 F.2d at 633.  
Second, Blackmore does teach that higher levels of liver specific protein albumin are achieved when hepatocytes are cultured in devices under controlled hemodynamics rather than in static conditions (page 91 para 443). Blackmore also specifically teach that albumin secretions were measured and found to be significantly higher (improved) when cultured under controlled hemodynamics (flow conditions) compared to static conditions (page 6 para 38, page 77 para 400, Figures 18A-B).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The obviousness rejection based only on the disclosure of the cited prior art and thus there is no improper hindsight reasoning used.
Applicant argues that the obvious double patent rejection is not valid because the reference claims do not include steps for measuring albumin secretion from the hepatocytes.
This is not found persuasive. The reference copending patent claims are drawn to a method of using the same culture system of hepatocytes cocultured with endothelial cells in a microfluidic device. Blackmore, Ingber ‘445 and Schuppan provide the motivation and reasonable expectation of success to include steps for measuring albumin to compare to static cultures as suggested and described by Blackmore above.
Applicant requests that the provisional double patenting rejection be held in abeyance at this time until allowable claims are agreed upon.
This is not found persuasive. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in one of the applications.  See MPEP 822.01
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632